DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 12-14, 16 and 30 in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that the present application is a U.S. National Stage application filed under 35 U.S.C. 371, and that the statements in Applicants’ response regarding the MPEP are applicable to the present application and indicate that the examiner should consider for unity of invention all claims to different categories of the invention in the application, and permit retention in the same application claims to the categories ,which meet the requirements of PCT rule 13.2.
It is respectfully submitted that the independent claims of the present application do in fact include inventions which are so linked as to form a single general inventive concept.
On page 4 of the Office Action, the Examiner states that Groups I-IV lack unity of invention
"even though the inventions of these groups require the technical feature of using a combination of inhibitors of ALK2/3, FGF and ERK signaling, this technical feature is not a special technical
feature as it does not make a contribution over the prior art in view of Ding et al. who teaches using a combination of the recited factors to directed differentiation of pluripotent stem cells." 
Applicant respectfully submits that it appears the Examiner has incorrectly interpreted the
claimed invention in the light of the cited document. Ding et al. is directed to
the use of ALK5 inhibitors, not inhibitors of ALK2/3 signaling as recited in the instant claims.
As an example, see page 2 of Ding et al. (WO 2010/077955) where it is stated that "[t]he
present invention provides for methods of culturing pluripotent cells through at least one cell
divisional. .. the methods comprising, culturing pluripotent animal cells in the presence of sufficient amount of: a. an ALK5 inhibitor, and b. a second compound selected from one or more of MEK inhibitor, an Erk inhibitor, p38 inhibitor, and an FGF receptor inhibitor; and c. sufficient nutrients for a sufficient time to allow for at least one cell division while maintaining cell pluripotency".
Further, the purpose of said culturing in Ding et al. is different. Ding et al. is directed to using the recited molecules to maintain pluripotency or achieve naive pluripotency, rather than to exit pluripotency for the purposes of differentiation into the neuroectodermal lineage. Thus, the
outcome, result, and invention are different.
Therefore, Applicant's claims are novel and possess an inventive step/non-obvious in view of Ding et al.
This is not found persuasive because while the technical feature may encompass ALK, FGF and ERK inhibitors, the claims encompass using just one inhibitor such as an ERK inhibitor and while Ding does examine maintaining pluripotency Ding also teaches obtaining neuroectoderm cells from their pluripotent stem cells (see parag. 137 of Ding for example). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 21, 26, 33, 37, 39, 40, 42, 45, 48-51, 53 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/5/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 12-14, 16 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear. Claim 1 recites that provided with the cell culture is ii) an ALK signaling inhibitor and iii) an FGF signaling inhibitor or iv) “in place of or in combination with an inhibitor of FGF signaling” an inhibitor of ERK signaling. 
Further in b) it is stated that “exposing said pluripotent stem cells of 1) simultaneously to culture medium containing inhibitors of ALK 2/3 of ii) and inhibitors of FGF of iii), and/or inhibitors of ERK signaling of iv)”. However, it is not clear what the cell culture of i) is contacted with since there are three alternative phrases recited “or” in lines 9, 10 and 14 claim 1. Thus, the cell culture could be exposed to:
ii, iii and iv since iv recites “in combination with”,
the cell culture could also be contacted with just ii and iv, or
the cell culture could also be contacted with just iv based upon the alternative embodiment recited in line 14 which encompasses just contacting the cell culture with inhibitors of ERK signaling. 
Thus it is not clear which inhibitor or combination of inhibitors is exposed to the cell culture of i).

Claims 12-14 and 16 are not clear. Claims 12-14 and 16 each recite the phrase “patterning said ectoderm”, however ectoderm is a tissue (germ layer) and claim 1 only recites “cultured anterior ectoderm cells”. While it is understood in the art that anterior ectoderm is part of the ectoderm, a culture of anterior ectoderm cells would be distinct from the ectoderm tissue recited in claims 12-14 and 16 thus it is not clear what ectoderm in claim 1, claims 12-14 and 16 are patterning since no ectoderm tissue is recited in claim 1. 

Claim 12 recites the limitation "said ectoderm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The only ectoderm recited in claim 1 is a culture of anterior ectoderm cells, which is distinct from ectoderm tissue.

Claim 13 recites the limitation "said ectoderm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The only ectoderm recited in claim 1 is a culture of anterior ectoderm cells, which is distinct from ectoderm tissue.

Claim 14 recites the limitation "said ectoderm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The only ectoderm recited in claim 1 is a culture of anterior ectoderm cells, which is distinct from ectoderm tissue.

Claim 16 recites the limitation "said ectoderm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The only ectoderm recited in claim 1 is a culture of anterior ectoderm cells, which is distinct from ectoderm tissue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (2015, J. Mol. Cell Biol., Vol. 7(5), pgs. 455-465).
Claim Interpretation: as set forth above, it is not clear which inhibitor or combination of inhibitors is required to be exposed to the pluripotent stem cells. In that regard, it is interpreted that contacting mES cells with an ERK signaling inhibitor would encompass the claimed invention.
Regarding claim 1, Li et al. teach a method differentiating mouse ES cells into anterior ectoderm cells using an ERK inhibitor (see Abstract and Introduction). Specifically, Li teaches exposing mES cells to the ERK signaling inhibitor PD173074 to different said mES cells into anterior ectoderm cells (pg. 459 col. 2 parag. 4, pg. 461 col. 1 parag. 2 bridge col. 2 parag. 2 and Fig. 6).
While Li does not teach using the ERK signaling inhibitor PD0325901 as recited in claim 1, it is interpreted that the PD173074 ERK signaling inhibitor has a similar inhibitor function as claimed.
Thus Li clearly anticipates the invention of claim 1.

Conclusion
No claims are allowed. Claims 12-14, 16 and 30 are free of the prior art. The art does not teach telencephalic neuroepithelium, ventral telencephalic neuroepithelium, diencephalic neuroepithelium, mesencephalic neuroepithelium and cranial neural crest stem cells expressing the combinations of cells surface markers claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632